*368OPINION
PER CURIAM.
Appellants filed their transcript in this appeal on August 14, 1985. They did not at that time deposit their $50.00 filing fee as required by TEX.R.CIV.P. 388a(a). We wrote appellants’ attorney and asked that the fee be tendered and warned that the appeal was subject to dismissal if he failed to do so. On August 27, 1985, appellants’ attorney forwarded a check in the amount of $50.00. The check was returned by the bank with the notation “not sufficient funds” after having been presented twice for payment.
On September 19, 1985, we again wrote appellants’ attorney requesting tender of the filing fee by September 30, 1985. We again warned that failure to comply would subject the appeal to dismissal. We received no response.
The appeal is dismissed. TEX.R.CIV.P. 388a(f).